Case 9:21-cv-80466-RAR Document 31 Entered on FLSD Docket 05/06/2021 Page 1 of 14


                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                        Case No.: 9:21-cv-80466-RAR

   JASON GOLDSTEIN, individually and
   on behalf of all others similarly situated,

          Plaintiff,

        vs.


   FANDANGO MEDIA, LLC,

          Defendant.
                                                 /


                       DEFENDANT’S REPLY MEMORANDUM IN SUPPORT OF
                         RENEWED MOTION TO COMPEL ARBITRATION
Case 9:21-cv-80466-RAR Document 31 Entered on FLSD Docket 05/06/2021 Page 2 of 14



                                                          TABLE OF CONTENTS


  INTRODUCTION ...........................................................................................................................1

  ARGUMENT ..................................................................................................................................2

  I.        Plaintiff Validly Assented to the Arbitration Agreement ....................................................2

            A.         The Parties Agreed to Arbitration ............................................................................2

            B.         Plaintiff’s Unconscionability Argument Is Both Wrong and Insufficient ...............5

  II.      Plaintiff’s Argument That His Claim Is Not Arbitrable Is Misdirected and Wrong .............7




                                                                             i
Case 9:21-cv-80466-RAR Document 31 Entered on FLSD Docket 05/06/2021 Page 3 of 14




                  REPLY MEMORANDUM OF POINTS AND AUTHORITIES

                                          INTRODUCTION

         Plaintiff provides no valid reason to avoid the binding arbitration to which he

  contractually committed himself when he bought tickets on Fandango’s website. Plaintiff does

  not contest the most critical facts: that he twice used a checkout process reasonably designed to

  secure his valid assent to arbitrate all disputes with Fandango; that the arbitration agreement

  explicitly delegates to the arbitrator all questions of scope; that the Terms expressly commit to

  arbitration “any dispute or disagreement with [Fandango] regarding or relating to” three broad

  categories without any temporal limit; or that the claim here falls into each one of those

  categories. Plaintiff also ignores virtually all of Fandango’s legal arguments as to why those facts

  require him to arbitrate his claim and warrant dismissal of this action without prejudice.

         Instead of addressing the dispositive facts and law, Plaintiff resorts to misdirection and

  non sequiturs. Chief among these is the remarkable assertion that, well over a year after the fact,

  he somehow recalls that he scrolled exactly far enough down to click the “Complete My

  Purchase” button but not far enough to see the assent language millimeters below it. Based on

  that assertion, as well as the misguided assumption that the timing of his assent to arbitration

  somehow affects the arbitrability of a single claim based on conduct that allegedly occurred both

  before and after that assent, Plaintiff’s effort to avoid arbitration makes four fundamental errors.

         First, in response to evidence that Fandango’s guest checkout process provided

  objectively conspicuous notice of the arbitration agreement, Plaintiff relies on a subjective

  assertion that he lacked actual knowledge of Fandango’s Terms. Even if the Court assumes the

  truth of that claim – despite its implausibility as a matter of law – the relevant question is not

  what Plaintiff actually saw but whether Fandango’s website put him on constructive notice of

  the arbitration agreement. The answer to the latter question is yes as a matter of law.

         Second, Plaintiff’s argument about procedural unconscionability is both wrong and

  incomplete: it rests on a procedural theory that courts routinely reject and it ignores the

  additional showing of substantive unconscionability that courts routinely require to invalidate an

                                                    1
Case 9:21-cv-80466-RAR Document 31 Entered on FLSD Docket 05/06/2021 Page 4 of 14




  agreement like the one in this case.

          Third, Plaintiff’s argument that he need not arbitrate a claim that accrued before a certain

  time manifestly requires an interpretation of the arbitration agreement’s scope. But Plaintiff has

  not even attempted to refute that he agreed to delegate all such questions of interpretation to the

  arbitrator rather than this Court.

          Fourth, Plaintiff’s scope argument is in any event wrong on the merits: the arbitration

  agreement explicitly, permissibly, and reasonably requires Plaintiff to litigate “any” and “all”

  disputes with Fandango, regardless of when they accrued.

          The Court should therefore grant the motion to compel and dismiss the First Amended

  Complaint (“FAC”).

                                             ARGUMENT

  I.      Plaintiff Validly Assented to the Arbitration Agreement

          Plaintiff acknowledges that each time he bought a movie ticket on Fandango’s website,

  he clicked a button immediately adjacent to a notice that doing so would signal his assent to the

  hyperlinked Terms. See ECF 29-1 (“Goldstein Decl.”) ¶ 3; see also ECF 26-1 (“Song Decl.”) ¶ 6

  & Ex. A. He nevertheless argues that he did not enter into a binding arbitration agreement for

  two reasons: (1) he did not scroll down to view the notice, and (2) the agreement is procedurally

  unconscionable. See ECF 29 (“Response”) at 8-11. Both arguments fail as a matter of law.

          A.      The Parties Agreed to Arbitration

          Plaintiff would have the Court believe that well over a year after his two purchases, he

  remembers them with sufficient precision to be able to report that on each occasion, he “did not

  scroll down to view” the assent language directly below the “Complete My Purchase” button.

  Goldstein Decl. ¶ 4. Plaintiff’s remarkable claim does not suffice for two reasons: it is inapposite

  to the legal issue of constructive notice and it is implausible.

          Plaintiff’s argument that he did not see the assent language fails first because it addresses

  an inapposite legal question – actual notice – rather than the constructive notice theory on which



                                                     2
Case 9:21-cv-80466-RAR Document 31 Entered on FLSD Docket 05/06/2021 Page 5 of 14




  Fandango relies.1 As this Court recognized in Bell II, the type of “browsewrap” agreement at

  issue here is enforced either “when the purchaser has actual knowledge of the terms and

  conditions, or when the hyperlink to the terms and conditions is conspicuous enough to put a

  reasonably prudent person on inquiry notice of the terms and conditions[.]” Bell v. Royal Seas

  Cruises, Inc., 2020 WL 5639947, at *5 (S.D. Fla. Sept. 21, 2020) (Ruiz, J.) (“Bell II”) (citation

  and internal quotation omitted); see also Arencibia v. AGA Serv. Co., 2021 WL 1318225, at *6

  (S.D. Fla. Apr. 8, 2021) (noting that a browsewrap agreement is enforceable when the hyperlink

  to the terms and conditions is conspicuous enough to put a reasonably prudent person on inquiry

  notice) (quoting Bell v. Royal Seas Cruises, Inc., 2020 WL 5742189, at *5 (S.D. Fla. May 13,

  2020) (“Bell I”)); Raw Life Organics LLC v. SBL, LLC, 2021 WL 217765, at *5 (S.D. Fla. Jan. 6,

  2021) (same), report and recommendation adopted, 2021 WL 217076 (S.D. Fla. Jan. 21, 2021);

  MetroPCS Commc'ns, Inc. v. Porter, 273 So. 3d 1025, 1028 (Fla. Dist. Ct. App. 2018) (same).

         In Bell II, the Court made clear that a plaintiff’s denial of actual knowledge of the

  defendant’s terms could not preclude an order to compel arbitration where the website featured a

  hyperlink to the terms that was “sufficiently conspicuous to put a reasonably prudent user on

  inquiry notice of the terms of the contract.” Bell II, 2020 WL 5639947, at *6. The constructive

  notice finding in Bell II also had nothing to do with the distinction on which Plaintiff relies –

  namely, the fact that the notice text was immediately above the button in that case and

  immediately below it here. The Court’s observation that “it is nearly impossible that any user

  would not see [the notice] statement before hitting [the button indicating assent],” id., did not

  rely on the placement of the statement above the button rather than below it; instead, it relied on

  the fact that “this design is a far cry far from those wherein ‘the hyperlink to the terms and

  conditions is buried at the bottom of the page[.]’” Id. (citation omitted); see also Bell I, 2020 WL


  1
    Plaintiff misrepresents the record by asserting that Fandango “has not introduced any evidence
  … that Plaintiff had constructive knowledge” of the arbitration agreement. Response at 9
  (emphasis in original). Given the declarations and exhibits Fandango submitted in support of its
  constructive knowledge argument, the statement is clearly false. See ECF 26 (Fandango’s initial
  brief) at 9-12; Song Decl. ¶¶ 4-8 & Exs. A-B; ECF 26-6 (“Pallister Decl.”) ¶¶ 5-8.

                                                    3
Case 9:21-cv-80466-RAR Document 31 Entered on FLSD Docket 05/06/2021 Page 6 of 14




  5742189, at *7 (“[T]he Website does not simply ‘tuck away’ the Terms and Conditions in an

  obscure corner of the Website where a user is unlikely to encounter them.”).

         Indeed, it is commonplace for courts to enforce browsewrap agreements (including both

  arbitration and forum selection agreements) where, as here, the notice text referring to the

  applicable terms appears immediately below the button indicating assent rather than immediately

  above it. See, e.g., HealthplanCRM, LLC v. AvMed, Inc., 458 F. Supp. 3d 308, 332-34 (W.D. Pa.

  2020); Peter v. DoorDash, Inc., 445 F. Supp. 3d 580, 586 (N.D. Cal. 2020); Nicholas v. Wayfair

  Inc., 410 F. Supp. 3d 448, 453-54 (E.D.N.Y. 2019); Fteja v. Facebook Inc., 841 F. Supp. 2d 829,

  838-40 (S.D.N.Y. 2012); Melo v. Zumper, Inc., 439 F. Supp. 3d 683 (E.D. Va. 2020); see also

  Meyer v. Uber Techs., Inc., 868 F.3d 66, 78 (2d Cir. 2017).2

         These decisions focus on a website’s design and layout to assess constructive notice – not

  on any inquiry into what parts of a page a plaintiff scrolled to or what he did or did not actually

  see. The latter questions have no more to do with the inquiry notice standard than a question

  about whether a plaintiff shut his eyes to avoid seeing notice text. Indeed, allowing subjective

  questions like the one Plaintiff seeks to raise here to preclude a finding of constructive notice

  would impermissibly read out of the governing law the ability to rely on the reasonably

  conspicuous notice and would require a summary trial every time a plaintiff made a conclusory

  assertion that he did not see the relevant notice text on a webpage.


  2
    The cases on which Plaintiff relies in this regard, see Response at 10-11, did not involve notice
  text immediately below the buttons indicating assent. In Specht v. Netscape Communications
  Corp., 306 F.3d 17, 23 (2d Cir. 2002), the relevant notice text was on a separate screen after the
  pertinent “Download” button and said nothing to alert a user that clicking the button would
  signal assent to the terms. In Herman v. SeaWorld Parks & Entertainment, Inc., 2016 WL
  7447555, at *2, *5 (M.D. Fla. Aug. 26, 2016), there was no notice text; the defendant instead
  relied on “a small-print hyperlink titled ‘Terms and Conditions,’ … located at the very bottom”
  of each webpage. The website designs in those cases are a far cry from those in which “courts
  have enforced browsewrap agreements where hyperlinks to terms are conspicuous.” Temple v.
  Best Rate Holdings LLC, 360 F. Supp. 3d 1289, 1303 (M.D. Fla. 2018). Notably, the Florida
  federal court in Temple explicitly contrasted the design features that precluded a finding of
  constructive notice in Specht and Herman with the sufficiently conspicuous browsewrap design
  in Fteja. Id. In Fteja, as in this case, the notice text appeared below the button.

                                                    4
Case 9:21-cv-80466-RAR Document 31 Entered on FLSD Docket 05/06/2021 Page 7 of 14




         Even if Plaintiff’s subjective recollection were material (which it is not), its obvious

  implausibility renders it insufficient to preclude an order compelling arbitration. Because the

  Court applies a “summary judgment-like standard” to the question of whether Plaintiff agreed to

  arbitration, see Bell II, 2020 WL 5639947, at *6, Plaintiff has the burden in the circumstances

  here to “produc[e] evidence to substantiate” his denial that there was an agreement. Id. at *3.

  Plaintiff’s self-serving, uncorroborated declaration does not suffice. Even if Plaintiff has the

  eidetic memory he describes – itself a wildly implausible claim – it is preposterous for him to

  assert that each time he bought a ticket, he just happened to manipulate his screen in exactly the

  right way to include the “Complete My Purchase” button but exclude the notice text millimeters

  below. The story is “so … implausible on its face that a reasonable factfinder would not credit

  it.” Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 575 (1985).

         This may be why Plaintiff carefully says only that he “did not scroll down to view” the

  notice text, Goldstein Decl. ¶ 4 (emphasis added), as opposed to reporting whether the notice text

  below the button appeared on his screen when the checkout page first loaded onto his computer,

  as would normally occur. Even if Plaintiff actually saw the notice text below the button during

  both transactions – indeed, even if he clicked on the hyperlink and read the arbitration agreement

  – his declaration would still be literally true, so long as he did not have to “scroll down” in order

  to see the notice text. As a result, even if one were to credit Plaintiff’s purported recollection, he

  has not made the “unequivocal denial that there was an agreement” required to fend off a finding

  that he agreed to arbitration. Bell II, 2020 WL 5639947, at *3.

         B.      Plaintiff’s Unconscionability Argument Is Both Wrong and Insufficient

         If the Court agrees that the parties agreed to arbitrate some class of claims, the second

  and last step in deciding whether to compel arbitration is to determine whether “legal constraints

  external to the parties’ agreement foreclosed arbitration.” Klay v. All Defendants, 389 F.3d 1191,

  1200 (11th Cir. 2004) (citation omitted). Plaintiff makes a halfhearted attempt to conjure such a

  constraint by arguing that the arbitration agreement to which he assented is procedurally

  unconscionable. That argument fails for two basic reasons: the caselaw of this circuit explicitly

                                                     5
Case 9:21-cv-80466-RAR Document 31 Entered on FLSD Docket 05/06/2021 Page 8 of 14




  rejects Plaintiff’s position on procedural unconscionability and it also imposes a separate

  requirement of substantive unconscionability that Plaintiff does not even try to satisfy.

          The entirety of Plaintiff’s explanation as to why the circumstances of this case establish

  procedural unconscionability is limited to just one sentence: “Fandango deceptively presented

  purported arbitration language to Plaintiff after it had violated Plaintiff’s rights under the FSCA

  on numerous occasions, and Fandango presented the agreement on a take-it-or-leave-it basis, and

  provided Plaintiff with no meaningful choice.” Response at 8-9. 3 Each component of that

  assertion is wrong. First, the proposition that the arbitration agreement was “deceptively

  presented” is at odds with the extensive case law discussed above finding that website designs

  similar to Fandango’s provide reasonably conspicuous notice of their terms of use.

          Second, Plaintiff’s argument that it is unconscionable to apply an arbitration agreement to

  disputes that previously started to accrue illogically conflates procedure (the way the parties

  entered into the agreement) with substance (the scope of claims they agreed to arbitrate). For

  example, if Plaintiff’s complaint was that he bought a ticket on Fandango’s site for one screening

  but received a ticket for another, he could not evade arbitrating that claim by pointing to the

  alleged monitoring of his website usage (of which Plaintiff professes to have been ignorant at the

  time of his purchases) – the latter would have nothing to do with his claim. By its nature, the

  validity of a claim that an arbitration agreement is procedurally unconscionable cannot depend

  on the nature of the claim plaintiff wishes to litigate. It is therefore no surprise that courts have

  previously compelled plaintiffs to arbitrate wiretapping claims that arose before they entered into

  arbitration agreements. See, e.g., Freedman v. Comcast Corp., 988 A.2d 68 (Md. App. 2010);

  3
   Plaintiff cites two cases that he suggests support his unconscionability argument. Response at 8.
  Neither does so. In one, the court both rejected the plaintiff’s procedural unconscionability
  argument and noted that plaintiff would also need to demonstrate substantive unconscionability.
  See Orkin Exterminating Co. v. Petsch, 872 So. 2d 259, 261 (Fla. Dist. Ct. App. 2004). And
  many courts have declined to follow the reasoning in the other, Powertel, Inc. v. Bexley, 743 So.
  2d 570 (Fla. Dist. Ct. App. 1999), in part because its remedial limitation of an arbitration
  agreement on public policy grounds went “beyond the initial gateway determination of an
  arbitration agreement's enforceability” and is more appropriately considered by the arbitrator.
  ManorCare Health Servs., Inc. v. Stiehl, 22 So. 3d 96, 99 (Fla. Dist. Ct. App. 2009).

                                                     6
Case 9:21-cv-80466-RAR Document 31 Entered on FLSD Docket 05/06/2021 Page 9 of 14




  Bradford v. Robert Peltier Nissan Pontiac, 2007 WL 865685 (E.D. Tex. Mar. 15, 2007). More

  generally, as discussed below, courts routinely apply arbitration agreements to pre-existing

  claims without expressing any concern that it is procedurally unconscionable to do so. See, e.g.,

  Nature's Prods., Inc. v. Natrol, Inc., 990 F. Supp. 2d 1307, 1319 (S.D. Fla. 2013).

          Third, Plaintiff’s complaint that “Fandango presented the agreement on a take-it-or-

  leave-it basis, and provided Plaintiff with no meaningful choice” is factually and legally wrong.

  Plaintiff could easily have purchased tickets for the exact same screenings without assenting to

  Fandango’s arbitration agreement – either by using another online service or simply buying them

  at the box office. In any event, the law of this circuit is clear that “a contract is not procedurally

  unconscionable simply because it is a contract of adhesion. In re Checking Acct. Overdraft Litig.,

  2021 WL 1292305, at *6 (11th Cir. Apr. 7, 2021).

          Finally, Plaintiff completely ignores his burden to demonstrate that arbitration is

  unconscionable as a matter of substance as well as procedure. See, e.g., Robinson v. NBC

  Universal Cable, 2018 WL 8620154, at *2 (S.D. Fla. Apr. 23, 2018) (quoting Basulto v. Hialeah

  Auto., 141 So. 3d 1145, 1157 (Fla. 2014)). Thus, even if the Court were to find procedural

  unconscionability, that alone would not suffice to excuse Plaintiff’s contractual duty to arbitrate.

  II.     Plaintiff’s Argument That His Claim Is Not Arbitrable Is Misdirected and Wrong

          Plaintiff’s only remaining argument against arbitration reduces to a quarrel about the

  arbitration agreement’s scope. That is, Plaintiff contends that even if he can be compelled to

  arbitrate some kinds of claims against Fandango (such as a claim that it overcharged his credit

  card), he cannot properly be compelled to arbitrate the specific claim asserted in the FAC

  because it allegedly began to accrue before he first assented to arbitration. The argument suffers

  several procedural and substantive flaws, all of them fatal.

          As a threshold procedural matter, Plaintiff’s argument is not one that this Court may

  consider. As Fandango noted in its initial brief, when parties to an arbitration agreement use

  “clear and unmistakable” language to delegate gateway questions such as the scope of arbitrable

  disputes, “a court may not override the contract. In those circumstances, a court possesses no

                                                     7
Case 9:21-cv-80466-RAR Document 31 Entered on FLSD Docket 05/06/2021 Page 10 of 14




   power to decide the arbitrability issue.” Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S.

   Ct. 524, 529-31 (2019). Fandango’s Terms used precisely the kind of delegation language that

   both the Eleventh Circuit and the Court in Bell I held sufficient to delegate to the arbitrator a

   plaintiff’s challenge to the applicability of an arbitration agreement to the pertinent claims. See

   Jones v. Waffle House, Inc., 866 F.3d 1257, 1267 (11th Cir. 2017); Bell I, 2020 WL 5742189, at

   *3.4 Plaintiff does not take issue with a single word of that delegation argument. As a result, the

   Court should disregard Plaintiff’s arguments about the arbitration agreement’s scope.

          Even if the Court considers the scope argument on the merits, there are several reasons it

   should conclude that Plaintiff is bound to arbitrate his claim regardless of when the asserted

   cause of action began to accrue. Plaintiff’s reading of the arbitration agreement’s scope is

   incompatible with its text. The agreement consistently and explicitly uses broad terms to describe

   the scope of claims to which it applies. The title of the arbitration agreement is “BINDING

   ARBITRATION OF ALL DISPUTES.” Song Decl. Ex. B (boldface in original, italics added).

   The agreement’s preamble recites that arbitration is a more efficient way “to resolve any disputes

   or disagreements that you may have with us.” Id. (emphasis added). It then gives notice that the

   customer is agreeing to submit to binding arbitration “any dispute or disagreement with us

   regarding or relating to” within any of three broad categories. Id. (emphasis added).5 The body of

   the agreement then recites that Fandango “will make every reasonable effort to informally

   resolve any complaints, disputes, or disagreements that you may have with us.” Id. (emphasis

   added). Finally, in the event informal dispute resolution fails, the agreement provides for binding

   arbitration to resolve “any complaint, dispute, or disagreement you may have against Fandango

   4
     The arbitration agreement here gives the arbitrator “exclusive authority to resolve any dispute
   arising under or relating to the validity, interpretation, applicability, enforceability or formation
   of these Terms and/or these arbitration provisions[.]” Song Decl., Ex. B.
   5
     The three categories are “(i) your use of or interaction with the Services, (ii) any purchases or
   other transactions or relationships with Fandango, or (iii) any data or information you may
   provide to Fandango or that Fandango may gather in connection with such use, interaction or
   transaction[.]” Id. Fandango explained in its initial brief why Plaintiff’s sole cause of action falls
   into every one of those categories. See ECF 26 at 15-16. Plaintiff has not even attempted to
   refute the point and has therefore waived any argument to the contrary.

                                                     8
Case 9:21-cv-80466-RAR Document 31 Entered on FLSD Docket 05/06/2021 Page 11 of 14




   … arising out of, relating to, or connected in any way with our Terms of Use, our Privacy Policy,

   our Terms and Policies, or any Fandango Transactions or Relationships[.]” Id. (emphasis added).

          Each of those unambiguous uses of “all” and “any” precludes any finding that the parties

   imposed a temporal limitation on the scope of their arbitration agreement. See, e.g., Perera v. H

   & R Block E. Enters., Inc., 914 F. Supp. 2d 1284, 1288-89 (S.D. Fla. 2012), (where the parties’

   agreement to arbitrate “any and all” employment-related claims “contain[ed] no temporal

   limitation[,]” it “unmistakably cover[ed] claims or disputes that accrued before Plaintiff signed

   the Agreement”); see also Nature's Prods., Inc., 990 F. Supp. 2d at 1319 (finding agreement

   “clear and unambiguous with respect to its scope: it applies to ‘any and all products….’ This

   broad provision does not limit the covered products by … time.”). 6

          The Notice at the top of the Terms to which Plaintiff assented also makes clear that the

   arbitration agreement applies to causes of action that accrued before the agreement’s existence.

   Specifically, the Terms’ text begins with a “NOTICE OF ARBITRATION PROVISIONS”

   that explicitly includes the following text: “do not use the Services if you are unwilling to

   arbitrate any disputes you may have with us[.]” Song Decl. ¶ 8 & Ex. B (boldface in original,

   italics added). That notice is placed so as to prompt a user to make an informed decision about

   committing to arbitration before manifesting an intent to do so by clicking the “Complete My

   Purchase” button. Thus, at the moment a user gets constructive notice of the arbitration

   6
     Plaintiff wholly ignores these cases and others like them in this district that vindicate the plain
   meaning of such broad terms as “any” and “all.” Instead, he cites six inapposite cases – none
   from within this Circuit or applying Florida law – to support his assertion that “[t]he vast
   majority of courts to consider the issue have sound such ‘retroactive’ or ‘post-hoc’ consent to be
   invalid.” Response at 7. But not a single one of those cases considered whether an arbitration
   agreement that explicitly applied to “any” or “all” claims within a category could not be applied
   to claims within that category that arose prior to the agreement. The sole case involving an
   arbitration agreement did not involve the scope issue Plaintiff raises here. See Kauders v. Uber
   Techs., Inc., 2019 WL 510568, at *5 (Mass. Super. Ct. Jan. 3, 2019) (“It is unclear at what point
   and by what action, if any, the App user agrees to the ‘Terms & Conditions and Privacy Policy.’
   Uber therefore cannot meet its burden to show acceptance of the on-line terms, including the
   Arbitration Clause for purposes of contract formation.”) (emphasis added). Moreover, that
   decision has since been remanded in an opinion that makes no mention at all of the timing issue
   Plaintiff mischaracterizes. See Kauders v. Uber Techs., Inc., 159 N.E.3d 1033 (Mass. 2021).

                                                     9
Case 9:21-cv-80466-RAR Document 31 Entered on FLSD Docket 05/06/2021 Page 12 of 14




   agreement, the present-tense phrase “any disputes you may have with us” applies only to

   potential causes of action that have already begun to accrue (whether the customer is aware of

   their existence or not). No other causes of action could exist at that moment, although additional

   ones could of course accrue in the future after the parties have entered the agreement to arbitrate.

   Thus, the natural reading of the arbitration agreement is that it applies to “all” disputes between

   the customer and Fandango, regardless of whether they arose before or after the customer

   assented to arbitration.

           Plaintiff claims that Fandango unlawfully intercepted his communications over a course

   of his three to six visits to Fandango’s website. See FAC ¶¶ 23-24. On at least two of those visits

   he assented to arbitrate “any” and “all” claims he had against Fandango, without any temporal

   limitation. See Pallister Decl. ¶ 6.7 Plaintiff is thus obligated to arbitrate his claim against

   Fandango regardless of whether that claim accrued before he agreed to assent or relates to visits

   to Fandango’s site where he did not make a purchase. This makes sense. Excluding some claims

   based on when they arose would force a customer with disputes arising both before and after an

   arbitration agreement to litigate pre-agreement claims in court and post-agreement claims in

   arbitration, waste resources on jurisdictional disputes, and risk inconsistent results. Plaintiff

   points to no case where a court has taken this approach.

           For the reasons explained above, Fandango respectfully requests that the Court order

   Plaintiff to arbitrate his claims against Fandango on an individual basis pursuant to the parties’

   arbitration agreement and dismiss the First Amended Complaint without prejudice. 8




   7
     For this reason, Plaintiff’s argument fails even on its own terms. Plaintiff’s only cause of action
   is a single, unitary claim that Fandango violated his rights through a course of conduct that
   continued after he agreed to resolve any dispute through individual arbitration.
   8
     As Fandango previously argued, the Court should dismiss the case if it compels arbitration of
   the sole claim in the First Amended Complaint because no live dispute will remain to be resolved
   in this forum. ECF 26 at 16-17 (citing cases). Here again, Plaintiff has completely ignored
   Fandango’s argument and therefore waived any disagreement on the point.

                                                      10
Case 9:21-cv-80466-RAR Document 31 Entered on FLSD Docket 05/06/2021 Page 13 of 14




   Dated: May 6, 2021                 Respectfully submitted,
                                      By: /s/ Nury Siekkinen
                                         Nury Siekkinen
                                         Florida Bar No. 1015937
                                         Primary email: nury@zwillgen.com
                                         ZWILLGEN PLLC
                                         1900 M Street NW, Suite 250
                                         Washington, DC 20036
                                         Telephone: (202) 296-3585
                                         Facsimile: (202) 706-5298

                                         Attorney for Defendant Fandango Media, LLC




                                        11
Case 9:21-cv-80466-RAR Document 31 Entered on FLSD Docket 05/06/2021 Page 14 of 14




                                    CERTIFICATE OF SERVICE

                  I certify that on May 6, 2021, a true and accurate copy of the foregoing has been

   electronically filed with the Clerk of the Court by using the CM/ECF system. I also certify that

   the foregoing document is being served this day on all counsel of record or pro se parties

   identified on the attached Service List in the manner specified, either via Notices of Electronic

   Filing generated by CM/ECF or in some other authorized manner for those counsel or parties

   who are not authorized to receive electronically Notices of Electronic Filing.


                                                  /s/ Nury Siekkinen
                                                 Nury Siekkinen (Florida Bar No. 1015937)



                                            SERVICE LIST


              Andrew J. Shamis
              SHAMIS & GENTILE, P.A.
              14 NE 1st Avenue, Suite 705
              Miami, Florida 33132
              ashamis@shamisgentile.com

              Scott Edelsberg
              EDELSBERG LAW, PA
              20900 NE 30th Avenue, Suite 417
              Aventura, Florida 33180
              scott@edelsberglaw.com

              Manuel Hiraldo
              HIRALDO P.A.
              401 E. Las Olas Blvd., Suite 1400
              Fort Lauderdale, Florida 33301
              MHiraldo@Hiraldolaw.com




                                                    12
